FILED
                           NOT FOR PUBLICATION
                                                                               SEP 10 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SHEET METAL WORKERS LOCAL                        No.   20-55849
UNION 105, an unincorporated
association,
                                                 D.C. Nos.
              Plaintiff-Appellee,                5:18-cv-00754-JAK-SP
                                                 8:18-cv-00616-JAK-SP
 v.                                              8:18-cv-00611-JAK-SP

TITAN SHEET METAL INC., a
California corporation,                          MEMORANDUM*

              Defendant-Appellant,

 and

EPIC SHEET METAL INC., a California
corporation,

              Defendant.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                      Argued and Submitted August 30, 2021
                              Pasadena, California



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: IKUTA, BENNETT, and R. NELSON, Circuit Judges.

      Titan Sheet Metal Inc. (“Titan”) appeals from the district court’s order

granting a motion by Sheet Metal Workers Local Union 105 (“SMART”) to

confirm an arbitration award against Titan and denying Titan’s motion to vacate

that award. We have jurisdiction under 9 U.S.C. § 16(a)(1)(D) and

28 U.S.C. § 1291.

      The district court did not err in determining the collective bargaining

agreement (“CBA”) between Titan and SMART continued in effect beyond its

stated expiration date of June 30, 2017. By the plain terms of Article XVII,

Section 1 of the CBA, SMART’s submission of a timely notice of reopening to

Titan caused the CBA to continue in effect until certain renegotiation procedures

were completed. The parties failed to complete such renegotiation procedures, and

so the CBA did not terminate on June 30, 2017. Beach Air Conditioning &

Heating, Inc. v. Sheet Metal Workers Int’l Ass’n, Local Union No. 102, which

involved facts that are not materially distinguishable from those of this case and

likewise concluded the collective bargaining agreement continued in full force and

effect pending completion of renegotiation procedures, confirms this conclusion.

55 F.3d 474, 476–78 (9th Cir. 1995).




                                          2
       Because the CBA continued in effect after June 30, 2017, we reject Titan’s

arguments that SMART implicitly waived its grievance under the CBA by failing

to raise it before June 30, 2017, and that the CBA’s bar on repudiation during the

term of the agreement did not apply after that date. We also reject Titan’s

argument that because it had ceased to operate by June 30, 2017, the grievance

procedure would be futile. Even assuming that Titan ceased operations, Titan was

not relieved from its obligations under the CBA, such as its obligation under

Article II, Section 1 to refrain from subcontracting or assigning work to non-union

third parties.

       Titan waived its arguments that specified pleadings submitted by SMART

contained judicial admissions that the CBA expired on June 30, 2017 because

Titan did not raise these arguments in the district court. But even if these

arguments were not waived, we reject them because SMART did not judicially

admit that the CBA was of no further force or effect after June 30, 2017; it merely

acknowledged that the CBA passed its stated expiration date.

       Because the CBA continued in full force and effect past June 30, 2017, we

need not reach Titan’s argument that the district court erred in supposedly

determining that Titan’s alleged violations of the CBA began before June 30, 2017.

       AFFIRMED.


                                           3